In a mortgage foreclosure action, plaintiff appeals from an order of the Supreme Court, Orange County, entered August 5, 1976, which, inter alia, approved the respondent receiver’s final accounting. Order reversed, without costs or disbursements, and action remitted to Special Term for a hearing and new determination of the issues involved on the accounting. In view of the disputed issues of fact, the controversy between the parties should not have been determined on affidavits. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.